Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2006                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  131643 	                                                                                            Michael F. Cavanagh
  & (12)                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v      	                                                         SC: 131643      

                                                                   COA: 269952
Bay CC: 03-010260-FH

  GARY GEORGE GROSSNICKLE, 

           Defendant-Appellant.                   

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 26, 2006 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2006                  _________________________________________
         l0918                                                                Clerk